


Exhibit 10.1

 

THE MACERICH COMPANY

 

ELIGIBLE DIRECTORS’

DEFERRED COMPENSATION/PHANTOM STOCK PLAN

(As Amended and Restated as of January 1, 2013)

 

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

ELIGIBLE DIRECTORS’

DEFERRED COMPENSATION/PHANTOM STOCK PLAN

(As Amended and Restated as of January 1, 2013)

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

TITLE, PURPOSE AND AUTHORIZED SHARES

1

 

 

 

ARTICLE II

DEFINITIONS

1

 

 

 

2.1

Account

1

 

 

 

2.2

Additional Compensation

1

 

 

 

2.3

Additional Compensation Approval Date

2

 

 

 

2.4

Average Fair Market Value

2

 

 

 

2.5

Award Date

2

 

 

 

2.6

Board of Directors

2

 

 

 

2.7

Cash Account

2

 

 

 

2.8

Cash or Combination Dividends

2

 

 

 

2.9

Change in Control Event

2

 

 

 

2.10

Code

4

 

 

 

2.11

Common Stock

4

 

 

 

2.12

Committee

4

 

 

 

2.13

Company

4

 

 

 

2.14

Compensation

4

 

 

 

2.15

Current Cash Account

4

 

 

 

2.16

Current Dividend Equivalent Cash Account

4

 

 

 

2.17

Current Dividend Equivalent Stock Account

4

 

 

 

2.18

Current Stock Unit Account

4

 

 

 

2.19

Disability

5

 

 

 

2.20

Discount Rate

5

 

 

 

2.21

Disinterested Director

5

 

i

--------------------------------------------------------------------------------


 

2.22

Distribution Subaccount

5

 

 

 

2.23

Dividend Equivalent

5

 

 

 

2.24

Dividend Equivalent Cash Account

5

 

 

 

2.25

Dividend Equivalent Stock Account

5

 

 

 

2.26

Effective Date

5

 

 

 

2.27

Eligible Director

5

 

 

 

2.28

Exchange Act

5

 

 

 

2.29

Fair Market Value

5

 

 

 

2.30

Interest Rate

6

 

 

 

2.31

Plan

6

 

 

 

2.32

Plan Year

6

 

 

 

2.33

Prior Cash Account

6

 

 

 

2.34

Prior Dividend Equivalent Cash Account

6

 

 

 

2.35

Prior Dividend Equivalent Stock Account

6

 

 

 

2.36

Prior Stock Unit Account

6

 

 

 

2.37

Special Compensation

6

 

 

 

2.38

Special Meeting Fees

7

 

 

 

2.39

Stock Unit or Unit

7

 

 

 

2.40

Stock Unit Account

7

 

 

 

2.41

Unforeseeable Emergency

7

 

 

 

ARTICLE III

PARTICIPATION

7

 

 

 

ARTICLE IV

DEFERRAL ELECTIONS

7

 

 

 

4.1

Initial Elections

7

 

 

 

4.2

Subsequent Annual Elections

8

 

 

 

ARTICLE V

DEFERRAL ACCOUNTS

8

 

 

 

5.1

Cash Account

8

 

 

 

5.2

Stock Unit Account

9

 

 

 

5.3

Dividend Equivalents; Dividend Equivalent Cash Account; Dividend Equivalent
Stock Account

11

 

 

 

5.4

Vesting

13

 

 

 

5.5

Distribution of Benefits

14

 

 

 

5.6

Adjustments in Case of Changes in Common Stock

17

 

 

 

5.7

Company’s Right to Withhold

17

 

ii

--------------------------------------------------------------------------------


 

5.8

Stockholder Approval

17

 

 

 

ARTICLE VI

ADMINISTRATION

18

 

 

 

6.1

The Administrator

18

 

 

 

6.2

Committee Action

18

 

 

 

6.3

Rights and Duties

18

 

 

 

6.4

Indemnity and Liability

19

 

 

 

ARTICLE VII

PLAN CHANGES AND TERMINATION

19

 

 

 

ARTICLE VIII

MISCELLANEOUS

20

 

 

 

8.1

Limitation on Eligible Directors’ Rights

20

 

 

 

8.2

Beneficiaries

20

 

 

 

8.3

Benefits Not Assignable; Obligations Binding Upon Successors

20

 

 

 

8.4

Governing Law; Severability

20

 

 

 

8.5

Compliance With Laws

21

 

 

 

8.6

Headings Not Part of Plan

21

 

iii

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

ELIGIBLE DIRECTORS’

DEFERRED COMPENSATION/PHANTOM STOCK PLAN

(As Amended and Restated as of January 1, 2013)

 

ARTICLE I
TITLE, PURPOSE AND AUTHORIZED SHARES

 

This Plan shall be known as “The Macerich Company Eligible Directors’ Deferred
Compensation/Phantom Stock Plan.”  The purpose of this Plan is to attract,
motivate and retain experienced and knowledgeable directors of The Macerich
Company by permitting them to defer compensation and affording them the
opportunity to link that compensation to an equity interest in the Company.  The
total number of shares of Common Stock that may be delivered pursuant to awards
under this Plan is 500,000, subject to adjustments contemplated by Section 5.6. 
This version of this Plan applies to Compensation and/or Special Compensation
payable to an Eligible Director for service on the Board or any Board committee
on or after January 1, 2013.  For the provisions applicable to Compensation
and/or Special Compensation payable to an Eligible Director for service prior to
such date, see the version of this Plan in effect as of the applicable date.

 

ARTICLE II
DEFINITIONS

 

Whenever the following terms are used in this Plan they shall have the meaning
specified below unless the context clearly indicates to the contrary:

 

2.1                               Account shall mean one or more of an Eligible
Director’s Cash Account(s), Stock Unit Account(s), Dividend Equivalent Cash
Account(s) and Dividend Equivalent Stock Account(s).  Each Account includes, to
the extent applicable, any Distribution Subaccounts.

 

2.2                               Additional Compensation with respect to a
particular calendar year shall mean the difference (if any) between (i) the
amount of an Eligible Director’s Compensation for such calendar year taken into
account on the Award Date, and (ii) the amount of Compensation the Eligible
Director would actually have been paid for such calendar year, solely to the
extent that such difference in the Eligible Director’s Compensation for such
calendar year is attributable to (1) changes in the Company’s compensation
policy for non-employee directors that are approved by the Board of Directors
and take effect during or prior to such calendar year and/or (2) changes in the
Eligible Director’s annual retainer levels as a result of such Eligible
Director’s becoming or ceasing to be a member of a Board committee or the
chairperson or presiding/lead director of the Board or the chairperson of a
Board committee.  For purposes of clarity, “Additional Compensation” may be a
negative number.  Notwithstanding any other provision herein, an amount of
Compensation that is treated as Additional Compensation hereunder shall not in
any event be treated as Special Compensation.

 

1

--------------------------------------------------------------------------------


 

2.3                               Additional Compensation Approval Date shall
mean, as applicable, the date on which the Board of Directors approves the
change in the Company’s compensation policy for non-employee directors that
gives rise to the Additional Compensation or, in the case of an Eligible
Director’s becoming or ceasing to be a member of a Board committee or the
chairperson or presiding/lead director of the Board or the chairperson of a
Board committee, the date on which the Board of Directors approves such change
in the Eligible Director’s status (or, if later, the effective date of such
change).

 

2.4                               Average Fair Market Value shall mean (i) for
purposes of crediting any Stock Units hereunder pursuant to Section 5.2(a)(1),
the average of the Fair Market Values of a share of Common Stock of the Company
during the last 10 trading days preceding the Award Date, (ii) for purposes of
crediting any Stock Units hereunder pursuant to Section 5.2(a)(2), the average
of the Fair Market Values of a share of Common Stock of the Company during the
last 10 trading days preceding the related Additional Compensation Approval
Date, and (iii) for purposes of crediting any Stock Units hereunder pursuant to
Section 5.2(a)(3), the average of the Fair Market Values of a share of Common
Stock of the Company for the trading days occurring in the calendar year
preceding the March 31 on which such Stock Units are credited.

 

2.5                               Award Date with reference to elections under
Section 4.2 shall mean the January 1 that next follows the date of an Eligible
Director’s election made pursuant to Section 4.2.  Award Date with reference to
elections under Section 4.1 shall mean the date next following the date that the
Eligible Director files his or her election under Section 4.1.

 

2.6                               Board of Directors or Board shall mean the
Board of Directors of the Company.

 

2.7                               Cash Account shall mean a Current Cash Account
and/or a Prior Cash Account.

 

2.8                               Cash or Combination Dividends shall mean cash
dividends and distributions to holders of shares of Common Stock, and dividends
in connection with which holders of shares of Common Stock have the right to
elect to receive cash, shares of Common Stock of equivalent value, or a
combination thereof.

 

2.9                               Change in Control Event

 

(a)                                 with respect to the provisions of
Section 5.5A of the Plan set forth in Appendix A, which apply to the
distribution of amounts deferred prior to January 1, 2005 and credited to Prior
Cash Accounts, Prior Dividend Equivalent Cash Accounts, Prior Dividend
Equivalent Stock Accounts and Prior Stock Unit Accounts, shall have the meaning
specified for such term under The Macerich Company Amended and Restated 1994
Incentive Plan, as amended from time to time; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 with respect to the provisions of the Plan
that apply to distributions from Current Cash Accounts, Current Dividend
Equivalent Cash Accounts, Current Dividend Equivalent Stock Accounts and Current
Stock Unit Accounts, shall mean

 

(1)                                 the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (such individual, entity,
or group, a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of stock possessing 33% or more of the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control
Event; (A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or
successor or (D) any acquisition by a Person having beneficial ownership of more
than 50% of the Outstanding Company Voting Securities prior to the acquisition;

 

(2)                                 individuals who, as of any date (the
“Initial Date”) after the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason, at any time within 12 months following the Initial
Date, to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Initial Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and his predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board;

 

(3)                                 consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, or the acquisition of assets
or stock of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case if, following such Business Combination,
any Person (excluding any entity resulting from such Business Combination or a
parent of any such entity or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or parent of any
such entity) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of stock of the entity resulting from
such Business Combination or the combined voting power of the then-outstanding
voting securities of such entity, except to the extent that the ownership in
excess of 50% existed prior to the Business Combination; or

 

(4)                                 consummation of a sale or other disposition
of all or substantially all of the assets of the Company (an “Asset Transfer”),
other than a transfer to (A) one or more of the beneficial owners (immediately
before the

 

3

--------------------------------------------------------------------------------


 

Asset Transfer) of the then-outstanding shares of stock of the Company
(“Outstanding Company Stock”) in exchange for or with respect to such
Outstanding Company Stock of such beneficial owners, or (B) an entity, 50% or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company, or (C) a Person that owns, directly or indirectly,
50% or more of the total value or voting power of the Outstanding Company Stock,
or (D) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by a Person described in the preceding clause
(C).

 

Each event comprising a Change in Control Event under this Subsection (b) is
intended to constitute a “change in ownership or effective control” or a “change
in the ownership of a substantial portion of the assets” of the Company as such
terms are defined for purposes of Section 409A of the Internal Revenue Code and
such definition of “Change in Control Event” as used herein shall be interpreted
consistently therewith.

 

2.10                        Code shall mean the Internal Revenue Code of 1986,
as amended.

 

2.11                        Common Stock shall mean the Common Stock of the
Company.

 

2.12                        Committee shall mean a Committee of the Board of
Directors acting in accordance with Article VI and applicable Maryland law, or
the Board of Directors.

 

2.13                        Company shall mean The Macerich Company, a Maryland
corporation, and its successors and assigns.

 

2.14                        Compensation shall mean the annual retainer fees
payable by the Company to an Eligible Director for a calendar year.

 

2.15                        Current Cash Account shall mean a bookkeeping
account maintained by the Company on behalf of each Eligible Director who elects
to defer Compensation and Special Meeting Fees earned after December 31, 2004 in
cash in accordance with Section 5.1.

 

2.16                        Current Dividend Equivalent Cash Account shall mean
a bookkeeping account maintained by the Company on behalf of an Eligible
Director that is credited with Dividend Equivalents in the form of cash
deferrals attributable to Stock Units credited to the Eligible Director’s
Current Stock Unit Account (with respect to Compensation and Special Meeting
Fees earned after December 31, 2004) in accordance with Section 5.3(b)(1).

 

2.17                        Current Dividend Equivalent Stock Account shall mean
a bookkeeping account maintained by the Company on behalf of an Eligible
Director that is credited with Dividend Equivalents in the form of Stock Units
attributable to Stock Units credited to the Eligible Director’s Current Stock
Unit Account (with respect to

 

4

--------------------------------------------------------------------------------


 

Compensation and Special Meeting Fees earned after December 31, 2004) in
accordance with Section 5.3(c)(1).

 

2.18                        Current Stock Unit Account shall mean a bookkeeping
account maintained by the Company on behalf of each Eligible Director who elects
to defer Compensation and Special Meeting Fees earned after December 31, 2004 in
Stock Units in accordance with Section 5.2.

 

2.19                        Disability shall mean a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months that renders
an Eligible Director unable to engage in any substantial gainful activity.

 

2.20                        Discount Rate shall mean an interest rate equal to
5% per annum.

 

2.21                        Disinterested Director shall mean a member of the
Board of Directors who is not generally disqualified from making decisions
concerning this Plan or all actions hereunder under any applicable legal
requirements, but in no event shall a member of the Board of Directors
participate in any decision affecting only his or her benefits under this Plan.

 

2.22                        Distribution Subaccount shall mean a subaccount of
an Eligible Director’s Account established to separately account for deferred
Compensation and Special Meeting Fees (and Dividend Equivalents or other
earnings or losses thereon) that are subject to different distribution
elections.

 

2.23                        Dividend Equivalent shall mean the amount of Cash or
Combination Dividends paid by the Company after January 31, 1995 on that number
of shares of Common Stock equivalent to the number of Stock Units then credited
to an Eligible Director’s Stock Unit Account, or Stock Unit Accounts, as
applicable, and Dividend Equivalent Stock Account, or Dividend Equivalent Stock
Accounts, as applicable, which amount shall be allocated as additional Stock
Units to the Eligible Director’s Dividend Equivalent Stock Account(s) or as
additional deferrals to the Eligible Director’s Dividend Equivalent Cash
Account(s), as provided in Section 5.3.

 

2.24                        Dividend Equivalent Cash Account shall mean a
Current Dividend Equivalent Cash Account and/or a Prior Dividend Equivalent Cash
Account.

 

2.25                        Dividend Equivalent Stock Account shall mean a
Current Dividend Equivalent Stock Account and/or a Prior Dividend Equivalent
Stock Account.

 

2.26                        Effective Date shall mean July 29, 1994.

 

2.27                        Eligible Director shall mean a member of the Board
of Directors of the Company who is compensated in such capacity and (as to any
outstanding Account balances under this Plan) any such person who has Account
balances under the Plan.

 

5

--------------------------------------------------------------------------------


 

2.28                        Exchange Act shall mean the Securities Exchange Act
of 1934, as amended from time to time.

 

2.29                        Fair Market Value shall mean on any date the closing
price of the stock on the Composite Tape, as published in the Western Edition of
The Wall Street Journal, of the principal securities exchange or market on which
the stock is so listed, admitted to trade, or quoted on such date, or, if there
is no trading of the stock on such date, then the closing price of the stock as
quoted on such Composite Tape on the next preceding date on which there was
trading in such shares; provided, however, if the stock is not so listed,
admitted or quoted, the Committee may designate such other exchange, market or
source of data as it deems appropriate for determining such value for purposes
of this Plan.

 

2.30                        Interest Rate shall mean the rate that is 120% of
the federal long-term rate for compounding on a quarterly basis, determined and
published by the Secretary of the United States Department of Treasury under
Section 1274(d) of the Code, for the month in which interest is credited.

 

2.31                        Plan shall mean The Macerich Company Eligible
Directors’ Deferred Compensation/Phantom Stock Plan, as amended from time to
time.

 

2.32                        Plan Year shall mean the applicable calendar year.

 

2.33                        Prior Cash Account shall mean a bookkeeping account
maintained by the Company on behalf of each Eligible Director who elects to
defer Compensation and Special Meeting Fees earned before January 1, 2005 in
cash in accordance with Section 5.1.

 

2.34                        Prior Dividend Equivalent Cash Account shall mean a
bookkeeping account maintained by the Company on behalf of an Eligible Director
that is credited with Dividend Equivalents in the form of cash deferrals
attributable to Stock Units credited to the Eligible Director’s Prior Stock Unit
Account (with respect to Compensation and Special Meeting Fees earned before
January 1, 2005) in accordance with Section 5.3(b)(2).

 

2.35                        Prior Dividend Equivalent Stock Account shall mean a
bookkeeping account maintained by the Company on behalf of an Eligible Director
that is credited with Dividend Equivalents in the form of Stock Units
attributable to Stock Units credited to the Eligible Director’s Prior Stock Unit
Account (with respect to Compensation and Special Meeting Fees earned before
January 1, 2005) in accordance with Section 5.3(c)(2).

 

2.36                        Prior Stock Unit Account shall mean a bookkeeping
account maintained by the Company on behalf of each Eligible Director who elects
to defer Compensation and Special Meeting Fees earned before January 1, 2005 in
Stock Units in accordance with Section 5.2.

 

6

--------------------------------------------------------------------------------

 

2.37                        Special Compensation with respect to a particular
calendar year shall mean the difference (if any) obtained by subtracting (i) the
sum of (a) the amount of an Eligible Director’s Compensation for such calendar
year taken into account on the Award Date, and (b) the amount of the Eligible
Director’s Additional Compensation (if any) taken into account for such calendar
year at any time after the Award Date, from (ii) the amount of Compensation the
Eligible Director would actually have been paid for such calendar year
(including, without limitation, any Special Meeting Fees, and any other
Compensation not taken into account on the Award Date or as Additional
Compensation after the Award Date), in each case without giving effect to any
election by the Eligible Director to defer Compensation hereunder.  For purposes
of clarity, “Special Compensation” may be a negative number.

 

2.38                        Special Meeting Fees shall mean the meeting fees (if
any) that are paid by the Company after January 31, 1995 to an Eligible Director
for meetings during a deferral period.

 

2.39                        Stock Unit or Unit shall mean a non-voting unit of
measurement that is deemed for bookkeeping purposes to be equivalent to one
outstanding share of Common Stock of the Company solely for purposes of this
Plan.

 

2.40                        Stock Unit Account shall mean a Current Stock Unit
Account and/or a Prior Stock Unit Account.

 

2.41                        Unforeseeable Emergency shall mean a severe
financial hardship to the Eligible Director resulting from an illness or
accident of the Eligible Director, the Eligible Director’s spouse or a dependent
(as defined in Section 152(a) of the Code) of the Eligible Director, loss to the
Eligible Director’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Eligible Director.

 

ARTICLE III
PARTICIPATION

 

Each Eligible Director shall become a participant in the Plan by electing to
defer his or her Compensation or Special Meeting Fees in accordance with
Article IV.

 

ARTICLE IV
DEFERRAL ELECTIONS

 

4.1                               Initial Elections.  On or before the 30th day
after first becoming an Eligible Director, a new Eligible Director may make an
irrevocable election to defer all or a portion (in 10% increments) of his or her
Compensation and/or Special Meeting Fees payable for services to be rendered by
the Eligible Director after the date such election is filed with the Committee
and during the remainder of the calendar year during which the Eligible Director
first becomes an Eligible Director and/or during the next one or two calendar
years in (a) cash, in accordance with Section 5.1, or (b) Stock Units, in
accordance with Section 5.2.  Such election shall be in writing on a form
provided by the

 

7

--------------------------------------------------------------------------------


 

Company and approved by the Committee and must be filed no later than the
30th day following the date that the Eligible Director first becomes an Eligible
Director.  Such election may also specify that the amounts deferred pursuant to
such election shall be paid under one of the optional forms of benefits set
forth in Section 5.5(a).

 

4.2                               Subsequent Annual Elections.

 

(a)                                 General Rule.  On or before the date set
forth in the applicable election agreement (but in no event later than
December 31 of the year preceding the first year to which the election applies),
each Eligible Director may make an irrevocable election to defer all or a
portion (in 10% increments) of his or her Compensation and/or Special Meeting
Fees payable for services to be rendered by the Eligible Director during the
next one, two, or three calendar years in (a) cash, in accordance with
Section 5.1, or (b) Stock Units, in accordance with Section 5.2.  Such election
shall be in writing on forms provided by the Company and approved by the
Committee.  Such election may also specify that the amounts deferred pursuant to
such election shall be paid under one of the optional time and forms of
distribution set forth in Section 5.5(a).

 

(b)                                 Special Rule for 2005 and 2006 Deferrals. 
Any Eligible Director who filed a deferral election under this Plan prior to
December 31, 2003 with respect to Compensation and/or Special Meeting Fees to be
earned in 2005 and/or 2006 (a “Pre-Existing Deferral Election”) may file a new
distribution election with respect to amounts to be deferred in 2005 and/or 2006
pursuant to such Pre-Existing Deferral Election (the “2005-2006 Deferrals”) no
later than December 31, 2005.  If the Eligible Director does not file such a
distribution election for such 2005-2006 Deferrals, then he or she shall be
deemed to have elected to receive a distribution of his 2005-2006 Deferrals as
provided in the Eligible Director’s most recent effective distribution election
filed prior to December 31, 2004 with the Committee in accordance with
Section 5.5A(b) with respect to all amounts deferred under such Pre-Existing
Deferral Election.  Any further changes to the time and manner of distribution
of the Participant’s 2005-2006 Deferrals shall be made in accordance with, and
governed by, the provisions of Section 5.5(b) and not Section 5.5A(b).

 

(c)                                  2008 Distribution Elections. 
Notwithstanding the provisions of Sections 4.1, 4.2(a), 4.2(b) and 5.5 hereof, a
Participant may elect to change his or her distribution election with respect to
his or her Current Cash Accounts, Current Dividend Equivalent Cash Accounts,
Current Dividend Equivalent Stock Accounts and Current Stock Unit Accounts from
among the optional times and forms of distribution set forth in
Section 5.5(a) by filing a new election with the Committee on or after
January 1, 2008 and on or before December 31, 2008.  Any such election change
shall apply only to amounts that would not otherwise be payable in 2008 and
shall not cause any amount to be paid in 2008 that would not otherwise be
payable in 2008.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V
DEFERRAL ACCOUNTS

 

5.1                               Cash Account.

 

(a)                                 Current Cash Account.  Effective January 1,
2005, if an Eligible Director has elected or elects in accordance with
Article IV to defer Compensation and/or Special Meeting Fees earned after
December 31, 2004 in cash, the Committee shall establish and maintain a Cash
Account for the Eligible Director under the Plan, which Account shall be a
memorandum account on the books of the Company and shall be such Eligible
Director’s “Current Cash Account.”  An Eligible Director’s Current Cash Account
shall be credited as follows:

 

(1)                                 As of the last day of each calendar quarter,
the Committee shall credit the Eligible Director’s Current Cash Account with an
amount equal to the elected percentage of the Compensation deferred by the
Eligible Director during such quarter;

 

(2)                                 As of the date payment of any Special
Meeting Fees would otherwise be made, the Eligible Director’s Current Cash
Account shall be credited with an amount equal to the elected percentage of the
Eligible Director’s Special Meeting Fees; and

 

(3)                                 As of the last day of each calendar quarter,
the Eligible Director’s Current Cash Account shall be credited with earnings
equal to an amount determined by multiplying the balance credited to such
Account as of the last day of the preceding quarter by one-fourth of the
Interest Rate.

 

(b)                                 Prior Cash Account.  Effective January 1,
2005, the Cash Account (if any) established for an Eligible Director prior to
January 1, 2005 shall be that Eligible Director’s “Prior Cash Account,” and no
amount of Compensation or Special Meeting Fees earned after December 31, 2004
that such Eligible Director elects to defer under this Plan shall be credited to
such Prior Cash Account.  As of the last day of each calendar quarter, the
Eligible Director’s Prior Cash Account shall be credited with earnings equal to
an amount determined by multiplying the balance credited to such Account as of
the last day of the preceding quarter by one-fourth of the Interest Rate.

 

5.2                               Stock Unit Account.

 

(a)                                 Current Stock Unit Account.  Effective
January 1, 2005, if an Eligible Director has elected or elects in accordance
with Article IV to defer his or her Compensation and/or Special Meeting Fees
earned after December 31, 2004 in Stock Units, the Committee shall establish and
maintain a Stock Unit Account for the Eligible Director under the Plan, which
Account shall be a memorandum account on the books of the Company and shall be
such Eligible Director’s “Current Stock Unit Account.”  An Eligible Director’s
Current Stock Account shall be credited as follows:

 

9

--------------------------------------------------------------------------------


 

(1)                                 Regular Compensation.  If an Eligible
Director has elected or elects to defer his or her Compensation earned after
December 31, 2004 in Stock Units, the Committee shall credit on the Award Date
to the Current Stock Unit Account of the Eligible Director a number of Units
determined by dividing the present value of the Compensation deferred by the
Eligible Director by the Average Fair Market Value of a share of Common Stock. 
The present value shall be computed assuming the Compensation deferred would
have been paid on the first day of the calendar year to which it relates (or, in
the case of Compensation deferred under an election under Section 4.1 for the
remainder of the calendar year in which the Eligible Director first becomes an
Eligible Director,  on the Award Date) at the prevailing rate of Compensation at
the time of the election made in accordance with Article IV, discounted to
present value using the Discount Rate.

 

(2)                                 Additional Compensation.  If an Eligible
Director has elected or elects to defer his or her Compensation and/or Special
Meeting Fees earned after December 31, 2004 in Stock Units and such Eligible
Director has any Additional Compensation for a particular calendar year to which
such deferral election applies, the Committee shall, on the first day of the
month following the month in which the event giving rise to the related
Additional Compensation occurs: (i) in the event such Additional Compensation is
a positive number, credit the Eligible Director’s Current Stock Unit Account
with a number of Units determined by dividing the present value of the portion
of the Eligible Director’s Additional Compensation that is deferred by the
Eligible Director under this Plan for that calendar year and any future calendar
year subject to such deferral election by the Average Fair Market Value of a
share of Common Stock, or (ii) in the event such Additional Compensation is a
negative number, debit the Eligible Director’s Current Stock Unit Account a
number of Units determined by dividing the present value of the portion of the
Eligible Director’s Additional Compensation for that calendar year and any
future calendar year subject to such deferral election by the Average Fair
Market Value of a share of Common Stock.  In no event, however, shall the
Company make any reduction, during or after a particular year, in the level of
Compensation and/or Special Meeting Fees for any Eligible Director for that
particular year to the extent such reduction would result in the Eligible
Director receiving any amount that would be treated as a “substitute for a
payment of deferred compensation” within the meaning of Treas. Reg.
Section 1.409A-3(f), or that would otherwise violate Section 409A of the Code,
and would result in any tax, penalty or interest under Section 409A of the
Code.  The present value for purposes of this Section 5.2(a)(2) shall be
computed assuming the Additional Compensation subject to the Eligible Director’s
deferral election would have been paid on the first day of the calendar year to
which it relates (or, in the case of Additional Compensation subject to such
deferral election that relates to the remainder of the calendar year in which
the Additional Compensation Approval Date occurs, on the Additional Compensation
Approval Date), discounted to present value using the Discount Rate.

 

10

--------------------------------------------------------------------------------


 

(3)                                 Special Compensation.  If an Eligible
Director has elected or elects to defer his or her Compensation and/or Special
Meeting Fees earned after December 31, 2004 in Stock Units, the Committee shall,
on the March 31st following the year in which there is any Special Compensation
with respect to such Eligible Director: (i) in the event such Special
Compensation is a positive number, credit the Eligible Director’s Current Stock
Unit Account with a number of Units determined by dividing the portion of the
Eligible Director’s Special Compensation that is deferred by the Eligible
Director under this Plan for that year by the Average Fair Market Value of a
share of Common Stock, or (ii) in the event such Special Compensation is a
negative number, debit the Eligible Director’s Current Stock Unit Account a
number of Units determined by dividing the portion of the Eligible Director’s
Special Compensation subject to such deferral election by the Average Fair
Market Value of a share of Common Stock.  In no event, however, shall the
Company make any reduction, during or after a particular year, in the level of
Compensation and/or Special Meeting Fees for any Eligible Director for that
particular year to the extent such reduction would result in the Eligible
Director receiving any amount that would be treated as a “substitute for a
payment of deferred compensation” within the meaning of Treas. Reg.
Section 1.409A-3(f), or that would otherwise violate Section 409A of the Code,
and would result in any tax, penalty or interest under Section 409A of the Code.

 

(4)                                 Payment of Additional and Special
Compensation.  Notwithstanding any other provision herein, any Stock Units
credited to an Eligible Director’s Current Stock Unit Account pursuant to
Section 5.2(a)(2) or Section 5.2(a)(3) shall be subject to the same payment
rules as apply to the Eligible Director’s existing deferral elections of
Compensation and/or Special Meeting Fees for the applicable calendar year.

 

(b)                                 Prior Stock Unit Account.  Effective
January 1, 2005, the Stock Units Account (if any) established for an Eligible
Director prior to January 1, 2005 shall be that Eligible Director’s “Prior Stock
Unit Account,” and no amount of Compensation or Special Meeting Fees earned
after December 31, 2004 that such Eligible Director elects to defer under this
Plan shall be credited to such Prior Stock Unit Account.

 

(c)                                  Transfers of Stock Units Attributable to
2005 and 2006 Deferrals.  Effective January 1, 2005, any Units credited to an
Eligible Director’s Prior Stock Unit Account prior to January 1, 2005 that are
attributable to Compensation to be earned after December 31, 2004 shall be
transferred to such Eligible Director’s Current Stock Unit Account established
pursuant to Section 5.2(a).

 

(d)                                 Limitations on Rights Associated with
Units.  An Eligible Director’s Current Stock Unit Account and/or Prior Stock
Unit Account shall each be a memorandum account on the books of the Company. 
The Units credited to an Eligible Director’s Stock Unit Account(s) shall be used
solely as a device for the determination of the number of shares of Common Stock
to be eventually distributed to such Eligible Director in accordance with this
Plan.  The Units shall not be treated as property or as a

 

11

--------------------------------------------------------------------------------


 

trust fund of any kind.  All shares of Common Stock or other amounts attributed
to the Units shall be and remain the sole property of the Company, and each
Eligible Director’s right in the Units is limited to the right to receive shares
of Common Stock in the future as herein provided.  No Eligible Director shall be
entitled to any voting or other shareholder rights with respect to Units granted
under this Plan.  The number of Units credited under this Section shall be
subject to adjustment in accordance with Section 5.6.

 

(e)                                  Credited Units Not Vested.  The Units
credited to an Eligible Director’s Stock Unit Account(s) shall only become
vested in accordance with Section 5.4(a).

 

5.3                               Dividend Equivalents; Dividend Equivalent Cash
Account; Dividend Equivalent Stock Account.

 

(a)                                 Allocation of Dividend Equivalents.  Each
Eligible Director shall, at the time of making an election in accordance with
Article IV, elect to have all Dividend Equivalents attributable to Units
credited to his or her Stock Unit Account pursuant to such election credited to
either (1) a Dividend Equivalent Cash Account for such Eligible Director in
accordance with subsection (b) below or (2) a Dividend Equivalent Stock Account
for such Eligible Director in accordance with subsection (c) below.  Such
election shall be irrevocable and shall remain in effect with respect to all
Stock Units credited to the Eligible Director’s Stock Unit Account and Dividend
Equivalent Stock Account in accordance with the Eligible Director’s election
made pursuant to Article IV.

 

(b)                                 Dividend Equivalent Cash Account.

 

(1)                                 Current Dividend Equivalent Cash Account. 
Effective January 1, 2005, if an Eligible Director has elected or elects to have
Dividend Equivalents with respect to Compensation and/or Special Meeting Fees
deferred in Stock Units after December 31, 2004 credited to his or her Dividend
Equivalent Cash Account, the Committee shall establish and maintain a Dividend
Equivalent Cash Account for the Eligible Director under the Plan, which Account
shall be a memorandum account on the books of the Company and shall be such
Eligible Director’s “Current Dividend Equivalent Cash Account.”  In such case,
the Committee shall, as of each dividend payment date, credit the Eligible
Director’s Current Dividend Equivalent Cash Account with an amount equal to the
amount of Dividend Equivalents attributable to Stock Units then credited to the
Eligible Director’s Current Stock Unit Account.  In addition, as of the last day
of each calendar quarter, the Eligible Director’s Current Dividend Equivalent
Cash Account shall be credited with earnings in an amount equal to that
determined by multiplying the balance credited to such account as of the last
day of the preceding quarter by an amount equal to one-fourth of the Interest
Rate.

 

(2)                                 Prior Dividend Equivalent Cash Account.  
Effective January 1, 2005, the Dividend Equivalent Cash Account (if any)
established for an Eligible Director prior to January 1, 2005 shall be that
Eligible Director’s

 

12

--------------------------------------------------------------------------------


 

“Prior Dividend Equivalent Cash Account.”  The Committee shall, as of each
dividend payment date, credit the Eligible Director’s Prior Dividend Equivalent
Cash Account with an amount equal to the amount of Dividend Equivalents
attributable to Stock Units then credited to the Eligible Director’s Prior Stock
Unit Account.  In addition, as of the last day of each calendar quarter, the
Eligible Director’s Prior Dividend Equivalent Cash Account shall be credited
with earnings in an amount equal to that determined by multiplying the balance
credited to such account as of the last day of the preceding quarter by an
amount equal to one-fourth of the Interest Rate.

 

(3)                                 Transfer of Dividend Equivalents
Attributable to 2005 and 2006 Deferrals.  Effective January 1, 2005, any
Dividend Equivalents that were credited to an Eligible Director’s Prior Dividend
Equivalent Cash Account prior to January 1, 2005 that were attributable to Stock
Units credited to his or her Stock Unit Account with respect to Compensation to
be earned after December 31, 2004 shall be transferred to such Eligible
Director’s Current Dividend Equivalent Cash Account established pursuant to
Section 5.3(b)(1).

 

(c)                                  Dividend Equivalent Stock Account.

 

(1)                                 Current Dividend Equivalent Stock Account. 
Effective January 1, 2005, if an Eligible Director has elected or elects to have
Dividend Equivalents credited to his or her Dividend Equivalent Stock Account,
the Committee shall establish and maintain a Dividend Equivalent Stock Account
for the Eligible Director under the Plan, which Account shall be a memorandum
account on the books of the Company and shall be such Eligible Director’s
“Current Dividend Equivalent Stock Account.”  In such case, the Committee shall,
as of each dividend payment date, credit the Eligible Director’s Current
Dividend Equivalent Stock Account with an amount of Units determined by dividing
the amount of Dividend Equivalents attributable to Stock Units then credited to
the Eligible Director’s Current Stock Unit Account by the Fair Market Value of a
share of Common Stock as of such date.  The Units credited to an Eligible
Director’s Current Dividend Equivalent Stock Account shall be subject to
adjustment under Section 5.6.

 

(2)                                 Prior Dividend Equivalent Stock Account. 
Effective January 1, 2005, the Dividend Equivalent Stock Account (if any)
established for an Eligible Director prior to January 1, 2005 shall be that
Eligible Director’s “Prior Dividend Equivalent Stock Account.”  The Committee
shall, as of each dividend payment date, credit the Eligible Director’s Prior
Dividend Equivalent Stock Account with an amount of Units determined by dividing
the amount of Dividend Equivalents attributable to Stock Units then credited to
the Eligible Director’s Prior Stock Unit Account by the Fair Market Value of a
share of Common Stock on such date.  The Units credited to an Eligible
Director’s Prior Dividend Equivalent Stock Account shall be subject to
adjustment under Section 5.6.

 

13

--------------------------------------------------------------------------------


 

(3)                                 Transfer of Dividend Equivalents
Attributable to 2005 and 2006 Deferrals.  Effective January 1, 2005, any
Dividend Equivalents that were credited to an Eligible Director’s Prior Dividend
Equivalent Stock Account prior to January 1, 2005 that were attributable to
Stock Units credited to his or her Stock Unit Account with respect to
Compensation to be earned after December 31, 2004 shall be transferred to such
Eligible Director’s Current Dividend Equivalent Stock Account established
pursuant to Section 5.3(c)(1).

 

(d)                                 Credited Dividends Account Not Vested. 
Amounts credited to the Dividend Equivalent Cash Account or the Dividend
Equivalent Stock Account shall only become vested in accordance with Sections
5.4(a) or (c), as the case may be.

 

5.4                               Vesting.

 

(a)                                 Stock Unit Account; Dividend Equivalent
Stock Account.  The rights of each Eligible Director in respect of his or her
Stock Unit Account and Dividend Equivalent Stock Account shall vest as the
Eligible Director’s services (to which the deferred Compensation and deferred
Special Meeting Fees relate) are rendered.  Accordingly, effective as of the
date the Eligible Director ceases to be a member of the Board of Directors, the
number of Units credited to the Eligible Director’s Stock Unit Account and
Dividend Equivalent Stock Account shall be reduced to the number of Units that
would have been in such accounts on the date the Eligible Director ceased to
serve on the Board of Directors had the Compensation and Special Meeting Fees
the Eligible Director elected to defer included only Compensation and Special
Meeting Fees payable for the period of actual service as a director, less any
vested Units previously distributed as shares of Common Stock pursuant to the
Eligible Director’s election to receive installment payments and/or a
distribution under Section 5.5(d) or 5.5A(d) or (e).  For purposes of
calculating the number of Units that would have been credited to the Eligible
Director’s Stock Unit Account and Dividend Equivalent Stock Account, the
Eligible Director’s annual retainer shall be prorated for the year of cessation
on a monthly basis.  Notwithstanding the preceding sentence, if an Eligible
Director ceases to be a member of the Board of Directors by reason of death or
Disability, or upon or following a Change in Control Event, the Eligible
Director’s Stock Unit Account and Dividend Equivalent Stock Account shall
immediately become fully vested.

 

(b)                                 Cash Account.  The rights of each Eligible
Director in respect of his or her Cash Account shall at all times be fully
vested.

 

(c)                                  Dividend Equivalent Cash Account.  The
rights of each Eligible Director in respect of his or her Dividend Equivalent
Cash Account shall vest as the Eligible Director’s services (to which the
deferred Compensation and deferred Special Meeting Fees relate) are rendered. 
Accordingly, effective as of the date the Eligible Director ceases to be a
member of the Board of Directors, the Company shall reduce any amount credited
to the Eligible Director’s Dividend Equivalent Cash Account by an amount equal
to any Dividend Equivalents (together with any related earnings) attributable to
any Units which are forfeited in accordance with Section 5.4(a) and/or
previously distributed as shares of Common Stock in accordance with the Eligible

 

14

--------------------------------------------------------------------------------


 

Director’s election to receive installment payments and/or a distribution under
Section 5.5(d) or 5.5A(d) or (e).  Notwithstanding the preceding, if an Eligible
Director ceases to be a member of the Board of Directors by reason of death or
Disability, or upon or following a Change in Control Event, the Eligible
Director’s Dividend Equivalent Cash Account shall immediately become fully
vested.

 

5.5                               Distribution of Benefits.  The provisions of
this Section 5.5 shall apply only with respect to distributions from Current
Cash Accounts, Current Dividend Equivalent Cash Accounts, Current Dividend
Equivalent Stock Accounts and Current Stock Unit Accounts.  The provisions of
Section 5.5A as set forth in Appendix A to this Plan document govern the
distribution from Prior Cash Accounts, Prior Dividend Equivalent Cash Accounts,
Prior Dividend Equivalent Stock Accounts and Prior Stock Unit Accounts.

 

(a)                                 Time and Manner of Distribution.

 

(i)                                     The vested amounts credited an Eligible
Director’s Accounts shall be distributed to the Eligible Director (or, in the
event of his or her death, the Eligible Director’s Beneficiary) upon his or her
termination from service on the Board of Directors; provided, however, that a
termination of service shall not be deemed to have occurred for any purpose
under the Plan unless such termination from service constitutes a “separation
from service” as defined under Section 409A of the Code and any regulations
promulgated thereunder.  Notwithstanding the foregoing, on the annual or
multiple-year deferral election form that a Participant files in accordance with
the provisions of Article IV of the Plan for any Plan Year or series of two or
three Plan Years beginning on or after January 1, 2005, an Eligible Director may
elect to have the amounts credited to his or her Accounts with respect to such
annual or multiple-year deferral period distributed to him or her on any one of
the following optional distribution dates:  (A) January 1 following the Eligible
Director’s termination of service, (B) January 1 of a specified year designated
by the Eligible Director, which shall be no earlier than 3 years after the Plan
Year to which the deferral relates, or (C) the earlier to occur of (A) or (B).

 

(ii)                                  The benefits payable under this Plan shall
be distributed to the Eligible Director (or, in the event of his or her death,
the Eligible Director’s Beneficiary) in a lump sum or, if elected by the
Eligible Director in writing on the annual or multiple-year deferral election
form that a Participant files in accordance with the provisions of Article IV of
the Plan for a Plan Year beginning on or after January 1, 2005, in annual
installments for up to 10 years.

 

(iii)                               An Eligible Director shall be permitted to
make a different election with respect to each annual or multiple-year deferral
period as to the time and manner in which his or her benefits shall be
distributed.  For each Eligible Director who makes one or more distribution
elections pursuant to this Section 5.5(a), each of his or her Accounts shall be
divided into two or more Distribution Subaccounts as necessary to separately
account for deferrals that are payable at

 

15

--------------------------------------------------------------------------------


 

different times and/or in different manners.  For purposes of calculating
installments, the Eligible Director’s vested Accounts (and Distribution
Subaccounts if applicable) will be valued as of December 31 of each year, and
divided by the number of remaining installments to determine the amount of the
installment to be paid in the following year.  Subsequent installments will be
adjusted accordingly for the next calendar year, according to procedures
established by the Committee.  Such installment payments shall commence as of
the date benefits become distributable under this Section 5.5(a).

 

(iv)                              Notwithstanding any other provision of this
Section 5.5, in the event that an Eligible Director becomes entitled to a credit
of Stock Units pursuant to Section 5.2(a)(2) and such Stock Units would
otherwise have been payable pursuant to this Section 5.5 prior to the date such
Units are credited to the Eligible Director’s Current Stock Unit Account, such
Units shall be paid not later than thirty (30) days following the date such
Units are credited pursuant to Section 5.2(a)(2).

 

(b)                                 Change in Time or Manner of Distribution. 
Notwithstanding subsection (a), an Eligible Director may elect to further defer
the commencement of any distribution to be made, or change the manner of any
distribution election from a lump sum to annual installments made, with respect
to benefits payable under this Plan by filing a new written election with the
Committee on a form approved by the Committee; provided, however, that (A) no
such election shall be effective until one year after the date on which the
election is made, (B) the first payment with respect to which such election is
made must be deferred for a period of not less than five years from the date
such payment would otherwise have been made or payments would have commenced,
and (C) any election related to a payment that commences on any date other than
the date of the Eligible Director’s termination of service shall only be
effective if it is made at least twelve months prior to the date of the first
scheduled payment under such election.

 

(c)                                  Effect of Change in Control Event. 
Notwithstanding subsections (a) and (b), if a Change in Control Event and a
termination of service occurs, the vested portions of an Eligible Director’s
Accounts shall be distributed immediately in a lump sum.

 

(d)                                 Distribution for Unforeseeable Emergencies. 
An Eligible Director (which for purposes of this Section 5.5(d) includes former
Eligible Directors) may request a distribution for an Unforeseeable Emergency
without penalty of an amount not greater than the value of the Eligible
Director’s vested benefit under this Plan.  Such distribution for an
Unforeseeable Emergency shall be subject to approval by the Committee in its
sole discretion and may be made only to the extent necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved (1) through reimbursement or
compensation by insurance or otherwise or (2) by liquidation of the Eligible
Director’s assets, to the extent the liquidation of such assets would not itself
cause severe financial hardship.  Amounts distributed pursuant to this
Section 5.5(d) shall be distributed only from vested amounts

 

16

--------------------------------------------------------------------------------

 

credited to his or her Accounts and shall be distributed first from an Eligible
Director’s Cash and Dividend Equivalent Cash Accounts, and, to the extent the
balance of the Participant’s Cash and Dividend Equivalent Cash Accounts is not
sufficient to satisfy the severe financial hardship, next as a distribution of
shares of the Company’s Common Stock with a Fair Market Value equal to such
deficiency from the vested portion of such Eligible Director’s Stock Unit and
Dividend Equivalent Stock Accounts.

 

(e)                                  Form of Distribution.  Stock Units credited
to an Eligible Director’s Stock Unit Account and Dividend Equivalent Stock
Account shall be distributed in an equivalent whole number of shares of the
Company’s Common Stock.  Fractions shall be disregarded.  Amounts credited to an
Eligible Director’s Cash Account and vested in the Eligible Director’s Dividend
Equivalent Cash Account shall be distributed in cash.

 

(f)                                   Small Benefit Exception.  Notwithstanding
any other provision of this Plan to the contrary, if at the time any partial or
installment distribution is to be made to an Eligible Director hereunder the
total vested balance remaining in the Eligible Director’s Current Cash Account
and Current Dividend Equivalent Cash Account is less than $2,000 and the number
of vested Units credited to the Eligible Director’s Current Stock Unit Account
of Current Dividend Equivalent Stock Account is less than 100, then all such
remaining vested balances and vested Units shall be distributed in a lump sum on
the date scheduled for such partial or installment distribution.  This provision
is intended to comply with Treasury Regulations Section 1.409A-2(b)(2)(iii) and
shall be interpreted accordingly.

 

(g)                                 Distributions to Specified Employees. 
Notwithstanding any other provision of this Plan to the contrary, and solely to
the extent that a delay in payment is required in order to avoid the imposition
of any tax under Section 409A of the Code, if an Eligible Director is a
“specified employee” for purposes of Section 409A(a)(2)(B) of the Code, and any
amounts to be distributed under this Agreement are considered to be
non-qualified deferred compensation payable in connection with the Eligible
Director’s separation from service with the Company for purposes of Section 409A
of the Code, which otherwise would be payable at any time during the six-month
period immediately following such separation from service, then such amounts
shall not be paid prior to, and shall instead be payable in a lump sum within
ten (10) business days following, the expiration of such six-month period.

 

5.6                               Adjustments in Case of Changes in Common
Stock.  If any stock dividend, stock split, recapitalization, merger,
consolidation, combination or exchange of shares, sale of all or substantially
all of the assets of the Company, split-up, split-off, spin-off, liquidation or
similar change in capitalization or any similar extraordinary dividend
distribution to holders of the Company’s Common Stock (other than Cash or
Combination Dividends) shall occur, proportionate and equitable adjustments
shall be made in the number and type of shares of Common Stock or other property
reserved and of Units (both credited and vested) under this Plan.

 

17

--------------------------------------------------------------------------------


 

5.7                               Company’s Right to Withhold.  The Company
shall satisfy any state or federal income tax withholding obligation arising
upon distribution of an Eligible Director’s accounts by reducing the number of
shares of Common Stock otherwise deliverable to the Eligible Director by the
appropriate number of shares, valued at the average of the Fair Market Values of
a share of Common Stock during the last 10 trading days preceding the date of
distribution, required to satisfy such tax withholding obligation.  If the
Company, for any reason, cannot satisfy the withholding obligation in accordance
with the preceding sentence, the Eligible Director shall pay or provide for
payment in cash of the amount of any taxes which the Company may be required to
withhold with respect to the benefits hereunder.

 

5.8                               Stockholder Approval.  This Plan, and all the
elections, actions and accruals with respect to Stock Units and Dividend
Equivalents made prior to stockholder approval, was originally approved by the
stockholders of the Company at their 1995 annual meeting.  Amendments to the
Plan have been approved by the Board of Directors pursuant to Article VII.

 

ARTICLE VI
ADMINISTRATION

 

6.1                               The Administrator.  The Committee hereunder
shall consist of two (2) or more Disinterested Directors appointed from time to
time by the Board of Directors to serve as the administrator of this Plan at its
pleasure.  Any member of the Committee may resign by delivering a written
resignation to the Board of Directors.  Members of the Committee shall not
receive any additional compensation for administration of this Plan.

 

6.2                               Committee Action.  The Committee may, for the
purpose of administering this Plan, choose a Secretary who may be, but is not
required to be, a member of the Committee, who shall keep minutes of the
Committee’s proceedings and all records and documents pertaining to the
Committee’s administration of this Plan.  A member of the Committee shall not
vote or act upon any matter which relates solely to himself or herself as a
Participant in this Plan.  The Secretary may execute any certificate or other
written direction on behalf of the Committee.  Action of the Committee with
respect to the administration of this Plan shall be taken pursuant to a majority
vote or by unanimous written consent of its members.

 

6.3                               Rights and Duties.  Subject to the limitations
of this Plan, the Committee shall be charged with the general administration of
this Plan and the responsibility for carrying out its provisions, and shall have
powers necessary to accomplish those purposes, including, but not by way of
limitation, the following:

 

(a)                                 To construe, interpret and administer this
Plan;

 

(b)                                 To resolve any questions concerning the
amount of benefits payable to an Eligible Director (except that no member of the
Committee shall participate in a decision relating solely to his or her own
benefits);

 

18

--------------------------------------------------------------------------------


 

(c)                                  To make all other determinations required
by this Plan;

 

(d)                                 To maintain all the necessary records for
the administration of this Plan; and

 

(e)                                  To make and publish forms, rules and
procedures for elections under and for the administration of this Plan.

 

The determination of the Committee made in good faith as to any disputed
question or controversy and the Committee’s determination of benefits payable to
Eligible Directors shall be conclusive.  In performing its duties, the Committee
shall be entitled to rely on information, opinions, reports or statements
prepared or presented by:  (1) officers or employees of the Company whom the
Committee believes to be reliable and competent as to such matters; and
(2) counsel (who may be employees of the Company), independent accountants and
other persons as to matters which the Committee believes to be within such
persons’ professional or expert competence.  The Committee shall be fully
protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of such persons.  The Committee may delegate ministerial,
bookkeeping and other non-discretionary functions to individuals who are
officers or employees of the Company.

 

6.4                               Indemnity and Liability.  All expenses of the
Committee shall be paid by the Company and the Company shall furnish the
Committee with such clerical and other assistance as is necessary in the
performance of its duties.  No member of the Committee shall be liable for any
act or omission of any other member of the Committee nor for any act or omission
on his or her own part, excepting only his or her own willful misconduct or
gross negligence.  To the extent permitted by law, the Company shall indemnify
and save harmless each member of the Committee against any and all expenses and
liabilities arising out of his or her membership on the Committee, excepting
only expenses and liabilities arising out of his or her own willful misconduct
or gross negligence, as determined by the Board of Directors.

 

ARTICLE VII
PLAN CHANGES AND TERMINATION

 

The Board of Directors shall have the right to amend this Plan in whole or in
part from time to time or may at any time suspend or terminate this Plan.  In
addition, The Committee may amend the Plan to (a) ensure that this Plan complies
with the requirements of Section 409A of the Code for deferral of taxation on
compensation deferred hereunder after December 31, 2004 until the time of
distribution and (b) to make other changes to the provisions regarding elections
as to the time and manner of distributions that comply with such requirements of
Section 409A.  Notwithstanding the foregoing, no amendment or termination shall
cancel or otherwise adversely affect in any way, without his or her written
consent, any Eligible Director’s rights with respect to Stock Units and Dividend
Equivalents credited to his or her Stock Unit Account, Dividend Equivalent Cash
Account or Dividend Equivalent Stock Account which are then vested (assuming
solely for such purposes a voluntary termination of services as of

 

19

--------------------------------------------------------------------------------


 

the date of such amendment or termination) or to any amounts previously credited
to his or her Cash Account; provided, however, that in no event shall such
consent be required for an amendment that is necessary to comply with applicable
law, including without limitation, an amendment required under Section 409A of
the Code or the regulations thereunder to preserve the deferral of taxation on
compensation deferred hereunder until the time of distribution.  Any amendments
authorized hereby shall be stated in an instrument in writing, and all Eligible
Directors shall be bound thereby upon receipt of notice thereof.

 

It is the current expectation of the Company that this Plan shall be continued
until August 1, 2029, but continuance of this Plan is not assumed as a
contractual obligation of the Company.  In the event that the Board of Directors
decides to discontinue or terminate this Plan, it shall notify the Committee and
participants in this Plan of its action in an instrument in writing, and this
Plan shall be terminated at the time therein set forth, and all participants
shall be bound thereby.  In such event, the then vested benefits of an Eligible
Director shall be distributed in accordance with the time and manner of
distribution elected by him or her under Section 5.5 and/or 5.5A.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1                               Limitation on Eligible Directors’ Rights. 
Participation in this Plan shall not give any Eligible Director the right to
continue to serve as a member of the Board of Directors or any rights or
interests other than as herein provided.  No Eligible Director shall have any
right to any payment or benefit hereunder except to the extent provided in this
Plan.  This Plan shall create only a contractual obligation on the part of the
Company as to such amounts and shall not be construed as creating a trust.  This
Plan, in and of itself, has no assets.  Eligible Directors shall have only the
rights of general unsecured creditors of the Company with respect to amounts
credited or vested and benefits payable, if any, on their Accounts.

 

8.2                               Beneficiaries.

 

(a)                                 Beneficiary Designation.  Upon forms
provided by the Company each Eligible Director may designate in writing the
Beneficiary or Beneficiaries (as defined in Section 8.2(b)) whom such Eligible
Director desires to receive any amounts payable under this Plan after his or her
death.  An Eligible Director from may from time to time change his or her
designated Beneficiary or Beneficiaries without the consent of such Beneficiary
or Beneficiaries by filing a new designation in writing with the Committee. 
However, if a married Eligible Director wishes to designate a person other than
his or her spouse as Beneficiary, such designation shall be consented to in
writing by the spouse.  The Eligible Director may change any election
designating a Beneficiary or Beneficiaries without any requirement of further
spousal consent if the spouse’s consent so provides.  Notwithstanding the
foregoing, spousal consent shall not be necessary if it is established that the
required consent cannot be obtained because the spouse cannot be located or
because of other circumstances prescribed by the Committee.  The Company

 

20

--------------------------------------------------------------------------------


 

and the Committee may rely on the Eligible Director’s designation of a
Beneficiary or Beneficiaries last filed in accordance with the terms of this
Plan.

 

(b)                                 Definition of Beneficiary.  An Eligible
Director’s “Beneficiary” or “Beneficiaries” shall be the person, persons, trust
or trusts so designated by the Eligible Director or, in the absence of such
designation, entitled by will or the laws of descent and distribution to receive
the Eligible Director’s benefits under this Plan in the event of the Eligible
Director’s death, and shall mean the Eligible Director’s executor or
administrator if no other Beneficiary is identified and able to act under the
circumstances.

 

8.3                               Benefits Not Assignable; Obligations Binding
Upon Successors.  Benefits of an Eligible Director under this Plan shall not be
assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein, other than by operation of law or pursuant to Section 8.2,
shall not be permitted or recognized.  Obligations of the Company under this
Plan shall be binding upon successors of the Company.

 

8.4                               Governing Law; Severability.  The validity of
this Plan or any of its provisions shall be construed, administered and governed
in all respects under and by the laws of the state of incorporation of the
Company.  If any provisions of this instrument shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.

 

8.5                               Compliance With Laws.  This Plan and the
offer, issuance and delivery of shares of Common Stock and/or the payment of
money through the deferral of compensation under this Plan are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law) and to such
approvals by any listing, agency or any regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.  Any securities delivered under this Plan shall be subject
to such restrictions, and the person acquiring such securities shall, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.

 

8.6                               Headings Not Part of Plan.  Headings and
subheadings in this Plan are inserted for reference only and are not to be
considered in the construction of the provisions hereof.

 

21

--------------------------------------------------------------------------------


 

APPENDIX A

 

The provisions set forth in this Appendix A set forth the provisions of
Section 5.5A of the Plan which apply to the distribution of amounts deferred
prior to January 1, 2005 and credited to Prior Cash Accounts, Prior Dividend
Equivalent Cash Accounts, Prior Dividend Equivalent Stock Accounts and Prior
Stock Unit Accounts.

 

5.5A                      Distribution of Benefits.

 

(a)                                 Time and Manner of Distribution.  Each
Eligible Director shall be entitled to receive a distribution of the vested
portion of his or her Accounts upon his or her termination from service on the
Board of Directors or at such time as may be elected by the Eligible Director at
the time of an election under Article IV and set forth in writing on forms
provided by the Company.  The benefits payable under this Plan shall be
distributed to the Eligible Director (or, in the event of his or her death, the
Eligible Director’s Beneficiary) in a lump sum or, if elected by the Eligible
Director in writing on forms provided by the Company at least 12 months in
advance of the date benefits become distributable under subsection (a), in
annual installments for up to 10 years.  An Eligible Director shall be permitted
to make a different election with respect to each annual deferral period as to
the time and manner in which his or her benefits shall be distributed.  For each
Eligible Director who makes one or more distribution elections pursuant to this
Section 5.5A(a), each of his or her Accounts shall be divided into two or more
Distribution Subaccounts as necessary to separately account for deferrals which
are payable at different times and/or in different manners.  For purposes of
calculating installments, the Eligible Director’s vested Accounts (and
Distribution Subaccounts if applicable) will be valued as of December 31 of each
year, and divided by the number of remaining installments to determine the
amount of the installment to be paid in the following year.  Subsequent
installments will be adjusted accordingly for the next calendar year, according
to procedures established by the Committee.  Such installment payments shall
commence as of the date benefits become distributable under this
Section 5.5A(a).

 

(b)                                 Change in Time or Manner of Distribution. 
Notwithstanding subsection (a):

 

(1)                                 An Eligible Director may elect to further
defer the commencement of any distribution to be made with respect to benefits
payable under this Plan by filing a new written election with the Committee on a
form approved by the Committee; provided, however, that (A) no such new election
shall be effective until 12 months after such election is filed with the
Committee, (B) no such new election shall be effective with respect to any
Account(s) after the distribution of benefits with respect to such
Account(s) shall have commenced, and (C) no more than three new elections with
respect to each annual deferral period shall be valid as to any Eligible
Director.  An election made pursuant to this Section 5.5A(b)(1) shall not affect
the manner of distribution (i.e., lump

 

A-1

--------------------------------------------------------------------------------


 

sum versus installments), the terms of which shall be subject to
Section 5.5A(a) above or Section 5.5A(b)(2) below.

 

(2)                                 An Eligible Director may change the manner
of any distribution election from a lump sum to annual installments (or vice
versa) made with respect to amounts credited under his or her Accounts by filing
a written election with the Committee on a form provided by the Committee;
provided, however, that no such election shall be effective until 12 months
after such election is filed with the Committee, and no such election shall be
effective if it is made with respect to any Account(s) after the distribution of
benefits with respect to such Account(s) have commenced.  An election made
pursuant to this Section 5.5A(b)(2) shall not affect the date of the
commencement of benefits.

 

(3)                                 On or before September 30, 2000, an Eligible
Director may make a one-time, irrevocable election (subject to other express
provisions of this Plan), on forms provided for this purpose, to receive a
distribution of his or her accumulated balances under this Plan as of
September 30, 2000 on:  (A) a date elected by the Eligible Director, but in no
event before 2003, or (B) the earlier of a date elected by the Eligible
Director, but in no event before 2003, or the date of his or her termination of
service from the Board of Directors.  The benefits payable under such an
election shall be distributed to the Eligible Director (or in the event of his
or her death, the Eligible Director’s Beneficiary) in a lump sum or, if elected
by the Eligible Director in writing on forms provided by the Company at least 12
months in advance of the date benefits become distributable under
Section 5.5A(a) above, in annual installments for up to 10 years, as so elected.

 

(c)                                  Effect of Change in Control Event. 
Notwithstanding subsections (a) and (b), if a Change in Control Event and a
termination of service occurs, the vested portions of an Eligible Director’s
Accounts shall be distributed immediately in a lump sum.

 

(d)                                 Early Distributions.  Each Eligible Director
(which for purposes of this Section 5.5A(d) includes former Eligible Directors)
shall be permitted to elect to withdraw not less than 50% of the vested portion
of his or her Accounts, reduced by the withdrawal penalty described below, prior
to the applicable payment date(s) or payment commencement date(s) (“Early
Distributions”), subject to the following restrictions:

 

(1)                                 The election to take an Early Distribution
shall be made in writing on a form provided by and filed with the Committee;

 

(2)                                 The amount of the Early Distribution shall
equal 90% of the amount the Eligible Director has elected to withdraw; and

 

A-2

--------------------------------------------------------------------------------


 

(3)                                 The remaining 10% of the amount the Eligible
Director has elected to withdraw shall be permanently forfeited, and the
Eligible Director or his or her Beneficiary shall have no rights with respect to
such forfeited amounts.

 

Notwithstanding the foregoing, the Eligible Director’s Accounts will continue to
vest in accordance with Section 5.4 and the Dividend Equivalent Stock Account
and/or Dividend Equivalent Cash Account of such Eligible Director shall continue
to be credited with Dividend Equivalents in accordance with Section 5.3.

 

(e)                                  Distribution for Unforeseeable
Emergencies.  An Eligible Director (which for purposes of this
Section 5.5A(e) includes former Eligible Directors) may request a distribution
for an Unforeseeable Emergency without penalty of an amount not greater than the
value of the Eligible Director’s vested benefit under this Plan.  Such
distribution for an Unforeseeable Emergency shall be subject to approval by the
Committee in its sole discretion and may be made only to the extent necessary to
satisfy the hardship and only from vested amounts credited to his or her
Accounts.  The Committee may treat a distribution as necessary for an
Unforeseeable Emergency if it relies on the Eligible Director’s written
representation, without actual knowledge to the contrary, that the hardship
cannot reasonably be relieved (1) through timely reimbursement or compensation
by insurance or otherwise or (2) by liquidation of the Eligible Director’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship.  Amounts distributed pursuant to this
Section 5.5A(e) shall be distributed first from an Eligible Director’s Cash and
Dividend Equivalent Cash Accounts, and, to the extent the balance of the
Participant’s Cash and Dividend Equivalent Cash Accounts is not sufficient to
satisfy the severe financial hardship, next as a distribution of shares of the
Company’s Common Stock with a Fair Market Value equal to such deficiency from
the vested portion of such Eligible Director’s Stock Unit and Dividend
Equivalent Stock Accounts.

 

(f)                                   Form of Distribution.  Stock Units
credited to an Eligible Director’s Stock Unit Account and Dividend Equivalent
Stock Account shall be distributed in an equivalent whole number of shares of
the Company’s Common Stock.  Fractions shall be disregarded.  Amounts credited
to an Eligible Director’s Cash Account and vested in the Eligible Director’s
Dividend Equivalent Cash Account shall be distributed in cash.

 

(g)                                 Small Benefit Exception.  Notwithstanding
any other provision of this Plan to the contrary, if at the time of any
distribution the vested balance remaining in an Eligible Director’s Prior Cash
Account or Prior Dividend Equivalent Cash Account is less than $2,000 or, if the
number of vested Units credited to the Eligible Director’s Prior Stock Unit
Account or Prior Dividend Equivalent Stock Account is less than 100, then such
remaining vested balances shall be distributed in a lump sum.

 

A-3

--------------------------------------------------------------------------------
